Citation Nr: 0512588	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-29 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to July 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The RO, in pertinent part, 
denied service connection for a left shoulder condition, 
tinnitus, and a left knee condition. 

The same decision also awarded service connection for the 
following disabilities effective August 1, 2001, and assigned 
noncompensable ratings: residual scar of a discectomy at C6-
7; chronic sinusitis; sleep apnea; a fracture of the right 
5th toe; and a fracture of the distal tip of the left index 
finger.  Notice of the decision was mailed on October 9, 
2002.  In the veteran's substantive appeal, received on 
October 7, 2003, he indicated that he should receive 
compensable ratings.  It is not clear if he was referring to 
the issues on appeal or the disabilities service connected 
and assigned noncompensable ratings.  This matter is referred 
to the RO for any necessary clarification.

The claim of entitlement to service connection for a left 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal decided herein has been 
obtained.

2.  Tinnitus is related to the veteran's period of active 
duty service.

3.  Left shoulder impingement syndrome is proximately due to 
or the result of the service-connected herniation of C6-7 
status post partial discectomy.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

2. Left shoulder impingement syndrome is secondary to the 
service-connected herniation of C6-7 status post-partial 
discectomy. 38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to 
service connection for tinnitus and a left shoulder condition 
has been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of benefits sought on 
appeal by the veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.  
Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of these claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



Analysis

I.  Tinnitus

The veteran contends that he is entitled to service 
connection for tinnitus.  Specifically, he asserts that 
tinnitus resulted from constant noise exposure from radio 
equipment during his time on active duty.

The Board has thoroughly reviewed the evidence of record, to 
include, but not limited to: contentions of the veteran; 
copies of service medical records provided by the veteran; 
the veteran's DD-214; VA outpatient treatment records dated 
in 2001; and reports of VA examination dated in 2002.  In 
light of the foregoing, the Board finds that service 
connection for tinnitus is warranted.

In this regard, a July 2002 report of VA examination revealed 
the veteran complained of constant, bilateral, moderately 
severe, ringing-type tinnitus.  The examiner noted the 
veteran had an extensive history of noise exposure from radio 
equipment during his active duty service.  The veteran's DD-
214 confirms that he was a Shore Communications System 
Operator for a period of four years between March 1989 and 
July 2001.  

The examiner specifically stated that there had been no noise 
exposure since the veteran's discharge from service.  The 
Board notes that the veteran separated from active duty 
service in July 2001.  While not recognizable for VA purposes 
pursuant to 38 C.F.R. § 3.385, the veteran was diagnosed with 
mild hearing loss bilaterally, suggestive of a history of 
noise exposure, as well as bilateral constant tinnitus.

In August 2002, the veteran was afforded a separate ear 
diseases VA examination.  The veteran reported a high-pitched 
tone of a chronic nature "for some years now."  The veteran 
was again diagnosed with bilateral hearing impairment 
associated with chronic tinnitus.

Based on the two opinions delineated above, and affording the 
veteran all reasonable doubt in light of the circumstances of 
his service, the Board finds that service connection is 
warranted for bilateral tinnitus.  38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.102.

II.  Left Shoulder Condition

The veteran contends that he is entitled to service 
connection for a left shoulder condition.  Specifically, he 
asserts that he suffers from pain and limited motion in his 
left shoulder as a result of a partial discectomy of C6-7 
performed while he was on active duty.

In an October 2002 rating decision, service connection was 
awarded for herniation of C6-7, status post partial 
discectomy.  A 10 percent rating was assigned effective 
August 1, 2001, the day following the veteran's separation 
from service.

The Board has thoroughly reviewed the evidence of record, to 
include, but not limited to: contentions of the veteran; 
copies of service medical records provided by the veteran; 
the veteran's DD-214; VA outpatient treatment records dated 
in 2001; and reports of VA examination dated in 2002.  In 
light of the foregoing, the Board finds that service 
connection for left shoulder impingement syndrome is 
warranted on a secondary basis.

Service connection may be granted on a secondary basis when a 
disability is proximately due to, or the result of a service-
connected disease or injury. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id.

In this regard, copies of the veteran's service medical 
records show the veteran had a herniated nucleus pulposus 
(HNP) of C6-7.  A partial discectomy was performed in April 
1998.  The records are also replete with complaints of left 
shoulder pain, as well as limited abduction of the left 
shoulder.  Treatment providers repeatedly noted the HNP of 
C6-7 and the status post partial discectomy in conjunction 
with the left shoulder complaints.

Upon VA examination in August 2002, the veteran reported 
weakness with overhead usage of his left shoulder secondarily 
to the surgery of the cervical spine.  Physical examination 
revealed the veteran was uncomfortable on full abduction, 
extension, and rotation.  The veteran was diagnosed with 
bilateral shoulder impingement syndrome secondarily to the 
cervical discectomy.  

Based on the August 2002 VA opinion, and affording the 
veteran all reasonable doubt, the Board finds that service 
connection for left shoulder impingement syndrome is 
warranted on a secondary basis.  38 C.F.R. § 3.102.  The 
veteran should be assigned a separate rating for his left 
shoulder symptomatology under the appropriate diagnostic 
criteria.  


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left shoulder 
impingement syndrome is granted.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for a left knee condition. A preliminary review of 
the claims folder reveals the matter is not ready for 
appellate disposition.

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence a claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  The RO issued VCAA notice letters 
in October 2001 and December 2003.  

The Board notes that while the veteran provided copies of 
service medical records in his possession, the actual records 
from the Department of the Navy have not been received.  It 
appears that attempts were made within the first year 
following the veteran's separation from service to locate the 
veteran's service medical records at the Records Management 
Center, Bureau of Naval Personnel, with a negative response.   
However, it would appear that the veteran's service medical 
records were in transit and no additional attempts were made 
to obtain these records after April 2002, to include from the 
National Personnel Records Center (NPRC).   

Pursuant to 38 C.F.R. § 3.159(c)(2), VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include service 
medical records.  VA will end its efforts to obtain records 
from a Federal department or agency like NPRC, only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Therefore, upon remand, efforts should be made to obtain the 
veteran's service medical records.

As it is essential, both in the examination and in the 
evaluation of a disability, that each disability be reviewed 
in relation to its history, once the development above has 
been completed, the veteran should be afforded an additional 
VA joints examination to ascertain the nature and etiology of 
any left knee disability which may be present.  The examiner 
is asked to address the specific questions listed in the 
numbered paragraphs below.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2. VBA AMC should contact the NPRC and 
any other appropriate agency, and request 
the veteran's complete service medical 
records for the period of service between 
July 1981 and July 2001. All responses, 
to include negative responses, should be 
associated with the veteran's claims 
folder.

3.  Once the development above has been 
completed, VBA AMC should arrange for a 
VA joints examination of the veteran or 
other available appropriate medical 
specialist, including on a fee basis if 
necessary, for the purpose of 
ascertaining the nature and etiology of 
any left knee disability which may be 
present.   

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

It is requested that the examiner provide 
an opinion to the following: whether the 
veteran currently has a left knee 
disorder and if so, whether it is at 
least as likely as not (50% or greater 
likelihood) related to the veteran's 
active duty service.  The examiner is 
asked to make specific reference to 
copies of the veteran's service medical 
records, which indicated that he sprained 
his left anterior cruciate ligament.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a left knee 
condition.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of 
his claim and may result in a denial.  38 C.F.R. § 3.655 
(2004).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


